 FOX PAINTING COMPANYFox Painting Company and International Brother-hood of Painters and Allied Trades of theUnited States and Canada, Local 768, AFL-CIO. Case 9-CA-16050August 16, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn January 29, 1982, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,land conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.As a remedy for Respondent's unlawful abroga-tion of the current terms of its collective-bargain-ing agreement with the Union, the AdministrativeLaw Judge, inter alia, recommended that Respond-ent be ordered to make those payments whichshould have been made to the Union's health andwelfare trust fund under the terms of that bargain-ing agreement. We conclude that this remedy is in-sufficient to the extent that it does not order thatall payments due to similar funds under the agree-ment likewise be made, including those to the vaca-tion fund, inadvertently omitted from his recom-mended remedy, and to the education fund. Weagree with the Administrative Law Judge's limita-tion of the remedy only to the extent of not order-ing Respondent to make payments into the industryadvancement fund involved herein. See FingerLakes Plumbing & Heating Co., Inc., 254 NLRB1399 (1981).2 Accordingly, we shall revise theOrder to include that payments be made to theseother funds. We further order any interest applica-ble to such payments be made in accordance withthe criteria set forth in Merryweather Optical Com-pany, 240 NLRB 1213 (1979).3In adopting the Ad-' Respondent in its exceptions correctly states that charges against itwere filed with the Joint Trade Board on July 13, not July 31. 1980.a See, generally, Allied Chemical d Alkali Workers of America LocalUnion No I v. Pittsburgh Plate Glass Chemical Division. et aL, 404 U.S.157 (1971).a Member Jenkins would award interest on Respondent's other back-pay due based on the formula set forth in his dissent in Olympic MedicalCorporation., 250 NLRB 146 (1980).263 NLRB No. 71ministrative Law Judge's additional remedy thatRespondent be held liable to the Union for any lossof dues, we rely exclusively on Respondent's obli-gation to honor the union dues-checkoff provisionin the bargaining agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Fox Painting Company, Lexington, Kentucky, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(c):"(c) Reimburse all employees in the bargainingunit, the funds established under the bargainingagreement (excluding the industry advancementfund) and the Union for any losses they may havesuffered as a result of Respondent's abrogation ofthe collective-bargaining agreement from and afterMay 7, 1980, with interest, in the manner pre-scribed in the Board's Decision."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT withdraw recognition fromInternational Brotherhood of Painters andAllied Trades of the United States andCanada, Local 768, AFL-CIO, as the dulydesignated representative of our employees ina unit appropriate for collective bargaining.WE WILL NOT abrogate the duly negotiatedcollective-bargaining agreement entered intoon our behalf with International Brotherhoodof Painters and Allied Trades of the UnitedStates and Canada, Local 768, AFL-CIO.WE WILl. NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL forthwith implement and, if re-quested, sign the April 1, 1980, contract be-tween Blue Grass Chapter, Painting and Deco-rating Contractors of America, and the above-named labor organization, and any renewal,extension, or modification thereof, and giveretroactive effect thereto from May 7, 1980.WE WILL make whole all employees in thebargaining unit and the Union for lost duesand for any losses of wages or health benefitcoverage as the result of our abrogating theterms of said agreement, with interest.WE WILL make whole our employees bypaying to the various fringe benefit funds, ex-cepting the industry advancement fund, thecontributions which should have been madepursuant to the provisions of the above con-tract.Fox PAINTING COMPANYDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: The Re-spondent is a sole proprietor painting contractor who in1978 decided it was to his advantage to become a "unioncontractor." He did so by signing the existing collective-bargaining agreement between International Brotherhoodof Painters and Allied Trades of the United States andCanada, Local 768, AFL-CIO (herein the Union), andthe Blue Grass Chapter of the Painting and DecoratingContractors of America (herein PDCA). Then in thesummer of 19801 he decided to cease being a "unioncontractor." This case concerns his attempt to do so byabrogating the then existing collective-bargaining agree-ment and refusing thereafter to recognize the Union asthe collective-bargaining representative of his employees.The General Counsel alleges that the Respondent's ab-rogation of the collective-bargaining agreement and itswithdrawal of recognition were violative of Section8(a)(5) of the National Labor Relations Act, as amended,29 U.S.C. §151, et seq.The Respondent admits that he became a party to the1978 collective-bargaining agreement between the Unionand PDCA; however, he maintains that the contract ex-pired on March 31, 1980, and he did not become a partyto the successor agreement. Therefore it was not unlaw-ful for him to cease complying with its terms or to ceaserecognizing the Union.Upon the record2as a whole, including my observa-tion of the witnesses, the briefs, and the arguments ofcounsel, I hereby make the following:All dates are 1980 unless otherwise indicated.2 Though there are numerous errors in the transcript, detailed correc-tion is not necessary inasmuch as the errors are either not material or thecorrect reading is obvious from the context.FINDINGS OF FACT AND CONCLIUSIONS OF LAWI. JURISDICTIONThe Respondent, Fox Painting Company (herein Foxor the Respondent), is owned and operated by John Foxand is engaged as a painting contractor for residential,commercial, and industrial structures with its principalplace of business in Lexington, Kentucky. During the 12months preceding the filing of the complaint herein, theRespondent performed services valued in excess of$50,000 in States other than the Commonwealth of Ken-tucky. I conclude that the Respondent is, and at all mate-rial times herein has been, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.1. THE LABOR ORGANIZATION INVOI VEDThe Union has 150 to 200 members who are engagedin the trade of painting commercial, industrial, and resi-dential structures. For many years the Union has beenrecognized as the collective-bargaining representative ofemployees of the PDCA, a multiemployer association, inthe following unit, admitted by the Respondent to be ap-propriate for purposes of collective bargaining:All employees (engaged in painting) employed by(Respondent); but excluding all office clerical em-ployees, guards, professional employees, and super-visors as defined in the Act.The Union and PDCA have negotiated a series of col-lective-bargaining agreements. I conclude that the Unionis, and at all material times herein has been, an organiza-tion existing for the purpose of representing employeesof employers engaged in interstate commerce withregard to wages, hours, and other terms and conditionsof employment and therefore has been, and is, a labor or-ganization within the meaning of Section 2(5) of the Act.11I. THE AL LEGED UNFAIR LABOR PRACTICESA. The FactsThe facts giving rise to this controversy are essentiallyundisputed. They begin in December 1978 when Foxwent to the Union's business agent, Walter DouglasYoung, and said that he wanted to become a union con-tractor. Young took Fox to the next meeting of the JointTrade Board, which is set up pursuant to the collective-bargaining agreement to resolve disputes thereunder andconsists of equal numbers of employer and union mem-bers. At this December 1978 meeting Fox was askedwhether he wanted to be union for one particular jobonly or if he had in mind a continuing relationship withthe Union. Fox assured the Board that he intended tobecome and remain a union contractor, since, he assert-ed, he was already paying at or near union scale. Appar-ently some vote of approval was taken and Fox signedthe then existing collective-bargaining agreement be-tween the Union and PDCA. He thereafter compliedwith its terms, including paying the appropriate wagerate to unit employees, making the appropriate remit-438 FOX PAINTING COMPANYtances to the fringe benefit funds, and, pursuant to theUnion's security clause, required new employees tobecome members of the Union.Fox never became a member of PDCA, although onseveral occasions he told Carl Radden, the PDCA andJoint Trade Board secretary, that he would join. Raddentestified that when he would ask Fox about joining Foxwould say he did not have the necessary $150. Fox did,however, use the services of PDCA, as well as the na-tional body, in matters unrelated to the events herein.In January 1980, by certified letter, Young advisedPDCA:I have been instructed by President Jim Jones toinform you that the membership of Painters LocalUnion #768 through a special called meeting, metand introduced their proposals for a new contract.As you know our current agreement expires March31, 1980. A negotiating committee has been selectedand will meet at your convenience.In early March, representatives of the four members ofPDCA along with Fox had a preliminary meeting to dis-cuss their bargaining strategy. At this meeting Fox par-ticipated. Among other things, he argued that theyshould press for a helper classification, an idea of whichwas never formerly advanced during negotiations.In any event, representatives of the four contractorsalong with Fox then met with representatives of theUnion for their first negotiation session. Not much ofsubstance occurred at this meeting, although Fox didstate that he felt the Union's proposal with regard toroom and board expenses for out-of-town work was toohigh.Following the first negotiation session, the employersagain met in a strategy session and determined to selecttwo of their number to act as a bargaining committee,primarily so they would have the same advantage asthey perceived the union negotiators to have; that is, anyagreement reached would depend on ratification by thewhole group. A "straw vote" was taken with Raddenand the representative of another contractor being select-ed as the negotiating team. Fox participated in this vote.On March 31, the two negotiating teams reached anagreement which was thereafter ratified by the unionmembership and implemented by each of the contractors,including Fox. This agreement was basically an adden-dum to the then existing contract, relating primarily totravel pay, wage and fringe benefit rates, plus the re-quirement that each employer should be required to posta $2,500 surety bond.Except for the requirement to post a surety bond, Foximplemented the changes and he continued to abide bythe terms of the 1978 contract which were not altered.He stated that he was never asked to furnish a suretybond. According to the testimony of Young, ElizabethReardon, the secretary for Fox, called for and receivedthe addendum. She did not deny she had done so.The addendum was signed by Radden as secretary ofthe Joint Trade Board and filed. It was not signed byany union officer. Indeed, there is a conflict betweenYoung and Radden as to whether the Union ever execut-ed the 1978 agreement.In any event, beginning April 1, Fox implemented theaddendum to the collective-bargaining agreement and, asof at least mid-April, all of his field employees in the bar-gaining unit were members of the Union.According to Fox, the first time he hired an employeeand did not require that employee to become a memberof the Union was in May; but he testified that the influxof nonunion employees commenced in August.John Jackson testified, without contradiction, that hefirst became employed by Fox on April 9 or 10. The su-pervisor told him that after 7 days he would have to jointhe Union. After he had worked 7 days he talked to Foxabout this matter: "He [Fox] said just to hold off, that hewas going non-union-getting done with the union jobs."By June, Fox was beginning to get in arrears on con-tributions to the health and welfare fund and, as a result,on July 31, Young filed charges with the Joint TradeBoard, charging that Fox had: failed to check off duesfor April, May, and June; failed to make vacation funddeposits for April, May, and June; failed to pay the pre-vailing wage rate; and failed to notify the Union underthe "8-day security clause of new employees."Fox, along with PDCA and union members on theJoint Trade Board, was notified that a meeting would beheld on July 22 to consider the charges. And a certifiedletter was sent by Radden to Fox advising him specifical-ly of the charges brought by Young. Fox was notpresent at the meeting of July 22 but his attorney, C.Wayne Shepherd, represented him and asked that themeeting be continued to July 31, which it was.At the meeting on July 31, Shepherd tendered to theJoint Trade Board Fox's checks and reports for dues forJune and May, his June payment to the vacation fund,and a check for the May contribution to the educationand industry development fund. And Shepherd asked theBoard to give Fox 3 additional weeks to get the amountspaid to the health and welfare fund ($1,859.05). TheBoard approved the imposition of certain penaltiesagainst Fox for his delinquencies and set up a paymentschedule.There was another meeting of the Board on August 14at which it was noted that a check in the amount of$84.61 had been received from Fox on August 13 butthere was no indication of what that check was for. Atthis meeting testimony was taken from individuals whostated that they had been working for Fox for less thanthe wage rate set forth in the addendum to the collec-tive-bargaining agreement. Fox was levied a fine of$2,000 at this meeting plus an additional $1,000 if he didnot get current by August 31 and was so notified byletter of August 15.According to Fox's testimony, he ceased to recognizethe Union "the date that they held the trial and excludedmy attorneys about the middle of August of 1980." Andagain, according to Fox's testimony, thereafter came theinflux of employees who were not required to join theUnion and whom he paid substantially less than the raterequired under the collective-bargaining agreement. Fur-ther, as to all of his employees, he ceased making pay-439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments to the various fringe benefit funds or remittingdues pursuant their checkoff authorizations.B. Analysis and Concluding FindingsThere is no question but that Fox started becoming de-linquent as to some obligations under the collective-bar-gaining agreement beginning in May 1980. There wassome discussion concerning this and attempts on his partto become current. But in August he totally abrogatedthe contract.Fox maintains he was not bound by the new agree-ment inasmuch as the 1978 contract expired by its termson March 31, 1980. Thus his acts were neither breach ofcontract nor an unfair labor practice.The General Counsel contends, and I agree, that Foxwas a party to the collective-bargaining agreement be-tween PDCA and the Union and that his abrogation ofits terms and his withdrawal of recognition from theUnion were violative of Section 8(a)(5) of the Act.It is clear that the 1980 agreement was simply an ad-dendum to the more comprehensive collective-bargainingagreement entered into between PDCA and the Union in1978, to which Fox became a party in December 1978.Fox not only executed that contract, but also implement-ed its terms and indeed took an active role in the affairsof the Joint Trade Board under the contract.The Union's January notification was to modify theterms of the contract, not to terminate it. After at leastone bargaining session, the Union gave PDCA a list ofproposed changes-not a complete new contract.Fox participated with the other employers in their firsttwo strategy sessions as well as participating actively inthe first negotiating session with the Union. Further, atthe second strategy session of employers, Fox author-ized, by his participating in the vote, Radden and theother employer to negotiate on his behalf. And followingagreement between the negotiating teams, Fox secured acopy of the addendum, and implemented it.Never did Fox give any indication that he did not au-thorize Radden to negotiate on his behalf, nor did heever indicate that following March 31 he would nolonger be bound by the collective-bargaining agreementor the addendum. In short, by his acts, Fox madeRadden (or PDCA) his agent to negotiate the new col-lective-bargaining agreement and by his actions afterApril I ratified the acts of his agent by adopting and im-plementing the collective-bargaining agreement. The factthat he did not sign the addendum is immaterial, for it isclear that signing this contract by any of the parties wasnever meant to be a condition. Only Radden signed it, assecretary of the Joint Trade Board. Clearly signing thecontract by any of the parties, including Radden onbehalf of his company, would have been a mere ministe-rial act. Since members of the Union ratified the agree-ment, and since it was at least partially implemented byFox, formal execution was not necessary. There was inforce after April 1, 1980, a contract binding on Fox.Chevron U.S.A. Inc., 244 NLRB 1081 (1979).Further, at the time the Union ratified and Fox imple-mented the new agreement, all his employees in the bar-gaining unit were members of the Union.I conclude that after April 1, 1980, Fox had a collec-tive-bargaining relationship with the Union and at thattime entered into a valid and enforceable collective-bar-gaining agreement.It may be that some of the fines levied against Fox bythe Joint Trade Board in August were excessive and pos-sibly not collectible in an action on them under Section301 of the Act. However, the Respondent offered no au-thority for the proposition that, by levying such fines,Fox thereby was relieved of his obligations to recognizethe Union or to abide by the terms of the collective-bar-gaining agreement. I conclude that the Joint TradeBoard's attempt to bring Fox into compliance with thecontract did not serve to extinguish his obligations underit.Further, it is noted that, even after Fox began to fallbehind in some of his obligations under the collective-bargaining agreement, he still attempted, through his at-torney, to become current. He tendered checks to theJoint Trade Board for remission to the appropriate fringebenefit fund as late as August. Never during the JointTrade Board meetings did Fox or his attorney take theposition that Fox was not bound by the collective-bar-gaining agreement. In short, all of his actions until aboutmid-August are to the effect that Fox considered himselfto be bound by the collective-bargaining agreement as, Iconclude, he was.I further conclude that when Fox abrogated the col-lective-bargaining agreement and withdrew recognitionfrom the Union in mid-August, he thereby breached hisobligations to bargain collectively in good faith as re-quired by Section 8(d) of the Act. He therefore violatedSection 8(a)(5). Gordon L. Rayner and Frank H. Clark,d/b/a Bay Area Sealers, 251 NLRB 89 (1980).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the Respondent's business as describedabove, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce within the meaning of Section 2(6)and (7) of the Act.V. THE REMEDYHaving found that the Respondent unlawfully abrogat-ed the collective-bargaining agreement and withdrewrecognition from the Union, I shall order that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.I shall order the Respondent to recognize the Union asthe collective-bargaining representative of the employeesin the bargaining unit described above. The Respondentwill be ordered to rescind and revoke the unlawful aban-donment of the terms and conditions for unit employeesof the PDCA contract with the Union effective April 1,1980; and enforce the terms and conditions of that agree-ment, and any renewal, extension, or modification there-of; and give retroactive effect to all such terms and con-440 FOX PAINTING COMPANYditions to May 7. 1980, or the date of any change,3untilthe Respondent and Union reach an agreement or im-passe.The Respondent will be ordered to make whole theemployees in the unit found appropriate for any loss ofwages or other benefits they may have suffered as aresult of the Respondent's abrogation of the contract andwithdrawal of recognition, with interest as provided forin Florida Steel Corporation, 231 NLRB 651 (1977).4The Respondent will also be ordered to make thosepayments which should have been made to the healthand welfare trust fund5but without interest. Merry-weather Optical Company, 240 NLRB 1213 (1979). In ad-dition, the Respondent will reimburse any unit employeefor premiums he may have paid to a third-party insur-ance company for medical coverage and for any medicalbills any employee paid directly to a health care provid-er that the contractual policy would have covered. An-gelus Block Co., Inc., Amari, Inc., 250 NLRB 868 (1980).Finally, the Respondent will be ordered to pay theUnion for any loss of dues, with interest thereon, as aresult of the Respondent's failure to comply with the col-lective-bargaining agreement, or any renewal, extension,or modification thereof so long as said contract contin-ued to contain a valid union-security clause. J. F. SwickInsulation Co.. Inc., 247 NLRB 626 (1980).Upon the foregoing findings of fact and conclusions oflaw, the entire record in this matter, and pursuant to theprovisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER6The Respondent, Fox Painting Company, Lexington,Kentucky, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Abrogating the terms of the collective-bargainingagreement to which it has become a party.(b) Withdrawing recognition from the duly designatedcollective-bargaining representative of the majority of itsemployees in a unit appropriate for collective bargaining.s The charge herein was filed November 7, 1980, hence Sec. 10(b) pro-hibits the remedy of any violation occurring prior to May 6.4 See. generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962),s The only other funds under the contract (education and industry de-velopment) are nonmandatory subjects of bargaining, hence it was notunlawful under Sec. 8(a)5) for the Respondent to refuse to make thosepayments I L L. Supply. Inc., 258 NLRB 604 (1981).s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes,(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.72. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Recognize and, upon request, bargain with Interna-tional Brotherhood of Painters and Allied Trades of theUnited States and Canada, Local 768, AFL-CIO. as theduly designated collective-bargaining representative of itsemployees in the following unit appropriate for purposesof collective bargaining:All employees engaged in painting employed byFox Painting Company; but excluding all officeclerical employees, guards, professional employees,and supervisors as defined in the Act.(b) Abide by the terms of the collective-bargainingagreement entered into between PDCA and the Union in1978 as amended on April 1, 1980, and any renewal, ex-tension, or modification thereof until the Respondent andthe Union reach a new agreement or impasse.(c) Reimburse all employees in the bargaining unit, thehealth and welfare fund, and the Union for any lossesthey may have suffered as a result of the Respondent'sabrogation of the collective-bargaining agreement fromand after May 7, 1980, with interest (on wages and dues)as provided for in the remedy section above.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all other records neces-sary to analyze the amount of backpay and interest dueunder the terms of this Order.(e) Post at its Lexington, Kentucky, facility copies ofthe attached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I The Respondent's acts in this matter indicate a proclivity to engagein unfair labor practices and accordingly the broad injunctive relief is ap-propriate. See Hickmott Foods, Inc., 242 NLRB 1357 (1079)8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"441